Citation Nr: 1446320	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the reduction of service connected cervical spondylosis with disc herniation at C6-7 from 20 percent to 10 percent from October 30, 2009, to April 19, 2011.  

2.  Entitlement to an evaluation in excess of 40 percent for a low back strain.  

3.  The propriety of the reduction of service connected left knee strain with degenerative joint disease from 20 percent to 10 percent effective August 20, 2012. 


REPRESENTATION
		
Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978 and from May 1984 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, reducing the Veteran's disability evaluation for his cervical spine disability from 20 percent to 10 percent, effective as of October 30, 2009.  A May 2011 rating decision increased the disability evaluation for a cervical spine disability back to 20 percent, effective as of April 19, 2011.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, an electronic paperless system (Virtual VA) is also associated with this claim.  Additional documentation associated with this system, including the March 2013 hearing transcript, has been considered in conjunction with the below decision.  

The issues of entitlement to an evaluation in excess of 40 percent for a lumbar strain and the propriety of the reduction of service connected left knee strain with degenerative joint disease from 20 percent to 10 percent effective August 20, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, service connection for a cervical spine disability was established and rated as 20 percent disabling effective September 29, 2003.  

2.  In a December 2009 rating decision, the Veteran's evaluation for his cervical spine disability was reduced to 10 percent, effective as of October 30, 2009; the 20 percent evaluation was reestablished in a May 2011 rating decision, effective as of April 19, 2011.  

3.  At the time of the reduction of the Veteran's benefits, his 20 percent evaluation for a cervical spine disability had been in effect for 6 years.  

4.  Sustained improvement in the Veteran's service-connected cervical spine disability was not shown during the period from October 30, 2009, to April 19, 2011.  


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent from October 30, 2009, to April 19, 2011, was not proper, and the requirements for restoration of a 20 percent disability evaluation for a cervical spine disability as of October 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Codes 5242, 5243 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the propriety of the reduction, that benefit is granted in full, to the extent that the Veteran's original 20 percent rating has been restored from October 30, 2009.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Propriety of the Reduction from 20 percent to 10 percent for the service-connected cervical spine disability from October 30, 2009, to April 19, 2011

For historical purposes, the Veteran was initially granted service connection for a cervical spine disability in a March 2006 rating decision.  An initial evaluation of 20 percent was assigned under Diagnostic Code 5243-5242, effective as of September 29, 2003.  Thereafter, the RO decided that the Veteran's neck disability should undergo a routine examination review.  Subsequently, the Veteran's overall disability evaluation was reduced to 10 percent, effective as of October 30, 2009.  The Veteran filed a timely appeal of this rating decision, and in a May 2011 rating decision, the disability evaluation was increased back to 20 percent, effective as of April 19, 2011.  The Veteran's combined disability evaluation never dropped below 80 percent.  As such, the issue before the Board is the propriety of the reduction of the Veteran's benefits from 20 percent to 10 percent from October 30, 2009, through April 19, 2011.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.

The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the Veteran's 20 percent award was effective as of September 29, 2003.  As such, the 20 percent rating was in effect for more than 5 years.  

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following:

Review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete.

The examination must be as full and complete as the examination upon which the original award was based.

Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest.

Where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

If doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).

The Veteran's 20 percent evaluation was assigned based on a December 2005 VA examination.  The Veteran reported neck pain with radiculopathy.  Various activities of daily living worsened this condition, including bending forward or twisting his head from side to side.  Examination revealed forward flexion to 25 degrees, extension to 20 degrees, right lateral rotation to 55 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees and left lateral flexion to 10 degrees.  Increased pain was noted with repetitive movement but there was no fatigue, weakness, lack of endurance or change in the range of motion following repetition.  

The Veteran underwent a VA examination of the cervical spine on October 30, 2009 pursuant to a routine examination review.  The Veteran had subjective complaints of cervical pain which he described as moderate intermittent pain occurring 3 to 4 times weekly.  This pain would last for approximately 1 hour.  This condition resulted in occupational impairment due to difficulty in constant activities of the cervical spine, driving and using a computer due to cervical pain.  Range of motion testing revealed flexion to 45 degrees, extension to 45 degrees, bilateral rotation to 80 degrees and bilateral lateral flexion to 45 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance upon repetition and there was no additional loss of function of the cervical spine.  There was evidence of mild to minimal pain on flexion starting at 45 degrees, on extension from 35 degrees to 45 degrees, on bilateral rotation from 70 degrees to 80 degrees and on bilateral lateral flexion from 35 degrees to 45 degrees.  The Veteran denied any flare-ups.  Examination revealed mild to minimal pain of the cervical spine with minimal spasm and tenderness.  There was no weakness.  The Veteran denied any incapacitating episodes during the preceding 12 month period.  The diagnosis was cervical strain mildly active at the time of examination.  

According to a February 2010 VA treatment record, the Veteran was still experiencing neck pain.  The impression was neck pain associated with cervical spondylosis without myelopathy.  It was noted that this pain may be aggravated by the abnormalities in gait initiated by his knee and low back injuries.  The same diagnosis was assigned upon treatment in March 2011.  Objective testing, such as range of motion testing, was not performed during this outpatient treatment.  

The Veteran was afforded an additional VA examination of the cervical spine in April 2011.  He complained of constant tightness, stiffness, aching and dull aching in his cervical spine.  These symptoms reportedly lasted all day, every day, at a pain level of 7 out of 10.  The Veteran did not use any assistive devices, but he reported that he was unable to climb, crawl, carry anything heavier than 5 pounds, kneel and jump because of his cervical pain.  He was on limited duty at work where he worked as an electrician.  There were no functional limitations in regard to his ability to perform his activities of daily living due to neck pain.  He had no flare-ups or incapacitating episodes in the past 12 months.  Range of motion testing revealed forward flexion from 0 degrees to 25 degrees (with pain at 25 degrees), extension from 0 degrees to 20 degrees (with pain at 20 degrees), bilateral rotation to 20 degrees (with pain at 20 degrees) and bilateral lateral flexion to 20 degrees with pain at 20 degrees.  While there was objective evidence of painful motion, there were no further limitations due to pain, fatigue, weakness or lack of endurance upon repetition.  There was objective evidence of spasm, but no evidence of scoliosis, reversed lordosis or abnormal kyphosis.  The Veteran was diagnosed with C6-7 herniated disc with multilevel cervical radiculopathy, bilaterally.  

Having reviewed the evidence of record, the Board finds that the evidence of record fails to reflect that the Veteran had sustained improvement of his cervical spine disability as of October 30, 2009.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Therefore, the Veteran clearly met the criteria for a 20 percent evaluation upon examination in December 2005 when forward flexion was limited to 25 degrees.  While the October 2009 VA examination does reflect a near full range of motion, the Veteran continued to complain of neck pain upon treatment following this examination.  Then, upon examination in April 2011, he again exhibited a limitation of motion similar to that found upon examination in December 2005, with forward flexion again limited to 25 degrees.  The Veteran also testified in March 2013 to continued neck pain.  As the Veteran's condition was of more or less the same severity in April 2011 as it was in December 2005, it is clear that the degree of impairment exhibited upon examination in October 2009 did not reflect "sustained improvement."  

Because the totality of the evidence, which includes the Veteran's statements, as well as the December 2005 and April 2011 VA examinations, does not reflect sustained improvement in the Veteran's overall disability, the reduction of the Veteran's disability evaluation from 20 percent to 10 percent was improper.  The prior rating of 20 percent must be restored.  Restoration of a 20 percent evaluation for a cervical spine disability as of October 30, 2009, is warranted.  

ORDER

The reduction from 20 percent to 10 percent for the service-connected cervical spondylosis with disc herniation at C6-7 was not proper; a 20 percent disability evaluation from October 30, 2009, to April 19, 2011, is restored.  


REMAND

The record also reflects that the Veteran was assigned a 40 percent disability evaluation for a lumbar spine disability in a July 2012 rating decision.  The Veteran's rating for his left knee disability was also reduced in an October 2012 rating decision.  A timely notice of disagreement pertaining to these rating decisions was received by VA in June 2013.  However, no action has since been taken on these claims, to include the issuance of a statement of the case.  A remand for this action is necessary before appellate review may proceed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his representative a statement of the case on the issues of entitlement to a disability evaluation in excess of 40 percent for a low back strain and the propriety of the reduction of service connected left knee strain with degenerative joint disease from 20 percent to 10 percent effective August 20, 2012.  The Veteran should be given the opportunity to thereafter perfect an appeal on these issues by filing a timely substantive appeal.  The claims will thereafter be subject to appellate review only if the appeal has been properly perfected.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


